DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s remarks/amendments filed on December 16, 2020. Claims 1, 4, 9, 12, 17 and 19 have been amended. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Homma et al. (US 2011/0010363 A1) (hereinafter “Homma”) in view of Oishi et al. (US Patent No. 9,436,891) (“Oishi”).
As per claim 1, Homma discloses a computer-implemented method for identifying at least one expression for a target concept, the method comprising:

collecting candidate images, each candidate image being relevant to one of the candidate expressions, by using an image search engine; and selecting a target expression for the target concept from the candidate expressions, based on a comparison result of the target concept and the collected candidate images (para. 42).  
Homma does not explicitly teach, but Oishi teaches obtaining a target set of texts (col. 4, lines 39-42; col. 6, lines 34-42 as “synonym expressions of words”); determined based on a comparison result of a first distribution and second distribution exceeding a threshold (col. 5, lines 53-67, col. 6, lines 19-25 as “the pair-wise similarities are ranked. E.g., the number of times each candidate synonymous expression appears above a threshold is determined”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Homma to implement the above steps as taught by Oishi because it would improve in the retrieval information for a target expression between the most textual data set of the synonymous expression candidates of words.
As per claim 2, Homma further teaches obtaining an initial set of texts, each text being associated with one image from images relevant to various concepts, wherein obtaining the target set of texts comprises extracting the target set of texts from the initial set of texts by performing image recognition of the images relevant to the various concepts to find the images relevant to the target concept (para. 63, 57).  

As per claim 4, Homma further teaches P201801447US01 (M2164)Page 19 of 25obtaining a first distribution and a second distribution, the first distribution being a distribution of expressions in an ordinary set of texts, the second distribution being a distribution of the expressions in the target set of texts (para. 61, 63).  
As per claim 5, Homma further teaches refining at least one of a parameter used in obtaining the first distribution and the second distribution, and a parameter used in determining the expressions to be the candidate expressions (para. 65, 72).  
As per claim 5, Homma further teaches wherein selecting the target expression comprises: obtaining a concept by performing image recognition of the collected images relevant to one of the candidate expressions; and determining one of the candidate expressions to be the target expression on condition that the obtained concept matches the target concept (para, 63-64, 73).  
As per claim 7, Homma further teaches refining a parameter used in determining the one of the candidate expressions to be the target expression (para. 101).  
As per claim 8, Homma further teaches wherein the target concept is a concept where an existence or a meaning of which an operator knows but which the operator is unable to name (para. 65).
As per claims 9 and 17, these independent claims recite several elements that are similar to the elements recited in claim 1, except in the context of a computer-readable medium, and an apparatus, respectively. Therefore, they are rejected at least for the same reasons as claim 1.
.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on December 16, 2020, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        March 6, 2021